Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 have been examined.

Priority
Acknowledgment is made of applicant's claim for priority based on US Provisional Application No. 62/918179 filed on 1/16/19.  However, the examiner was not able to find the support for the inventions as claimed.

Information Disclosure Statement
The examiner reviewed IDS document(s) on 4/10/20, carefully considering the art cited within the document(s).
Claim Objections
Claims 5 and 17 are objected to because of the following informalities: “a receiving user in the at least one recipient” should read “a receiving user of the at least  one recipient”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 12, 14-15 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, the scope of which includes the subject matter not falling to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Specifically, unlike claim 13, for example, the claimed secure document message device does not include any hardware but rather discusses the purpose of the claimed device. 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are drafted in a “descripted” fashion, unnecessarily complicating the claims and making difficult to a reader to ascertain the scope of the claims.  For example, it is not clear what part of the claims should be treated as descriptive material or the required limitations.
For example, the locking step of claims 16:
“…

wherein the sending user performs a sender biometric authentication; 
such that 
if the sender biometric authentication succeeds, the biometric authentication flag is set to true, such that the message object is locked; and 
such that 
if the sender biometric authentication fails, the biometric authentication flag is set to false …” 

Furthermore, note that the step requires locking the message but the step presumably includes the message not be locked “if the sender … flag is set to false”, which presumably is contrasting with setting flag to true to lock the message.  
Although it appears that the step actually should have been directed towards performing a biometric authentication that may have two conditions: 
1) if succeeded the flag is set to true 
2) if fails the flag is set to false, 
as seen below, the idea of the sender authenticating a sender, leaves even more questions regarding the scope of the claims.  
Not only the limitations do not specify whether the message is left unlock if the authentication fails but also the purpose of the message being locked is not completely understood.  None of the following limitations relates to it but rather it relates to state of the flag.  Thus, the step of locking the message is not understood and it is not clear whether additional elements are missing.
Similarly, the step of sending message includes the limitation directed towards the object of the message.  Thus, it is not clear whether the step identifies whether the message is sent or not or whether the message is sent with or without the message object based on the flag state included in the message object. 
Additionally, the limitation of “the sending user perform[ing] a sender biometric authentication” is not understood.  The language leaves various hypothetical interpretations of the claims but none of them very clear and clearly defined by the specification.  It is not clear whether a sender performs authentication of himself or (because of the antecedent basis) another sender (“a sender’s biometric authentication”).  
While some parts of the specification suggest that the authentication is completed by a computing device(s) rather than by users (e.g. para 191), others parts suggest that it is the user that authenticate users.  For example para 185 suggests that “the sending user 122 … perform[s] a sender biometric authentication 309 (i.e. a biometric authentication 309 of the sending user 122)”.  
In other words, the specification seems to imply that the claims requires the user to authenticate himself.  However, this interpretation further obfuscates the claims when considering the context, specifically the limitation specifying the required outcome of the authentications: sender being required to perform his own identification in a particular ways, “such that” if he succeeds the flag is set to true or “such that” false if he does not succeed (“is required to perform a sender biometric authentication such that 
Furthermore, the true state of the message flag seems to be associated with two different parties, the sender who is biometrically authenticated, then (as presented in the dependent claims, e.g. claim 2) with the recipient.  However, the mail to the recipient is sent only if the sender is authenticated setting the flag to true.  Thus, the purpose of the verifying the flag to authenticate the recipient raises a question whether there is another flag indicating that the recipient should be authenticated or whether some additional essential limitations regarding the flag set by the process of successfully authenticated sender, are missing.
Note that the limitation of setting the flag to false is not followed by any other limitation referencing this state of the flag as the following limitations stipulate sending a message only if the user is authenticated and the flag is set to truth.  This also raise the question whether applicant suggest that sending a part of the message object would meet the limitation of sending the message object.
Similar issue is noted in claim 18, in which it is the receiving unit that is required to authenticates himself but in this case the user must authenticates himself in such a way that if the authentication fails the message object cannot be opened.  This also brings an additional issue.  The way that the claims is drafted, the message object must be open, at least to check the state of the flag, which is part of the message object.  
Furthermore, various limitations are not precise.  For example, the independent claims require the message objects to comprise recipients.  Although a skilled in the art of messaging would appreciate the messages such as email having information such as recipient’s address, it is not clear how messages could comprise recipients. 
Similarly, it is not clear how, as suggested in claim 19 registry can comprise biometrically authenticated users.  It appears that the term “comprises” should read “identifies”.
Claim 22 also requires a (new) user to authenticate himself a particular way (“such that” a particular outcome is achieved).  In other words, claim 22 includes issues similar to issues discussed in regard to claim 16.
Other claims have similar issues, e.g. the independent claims 1 and 12 also are drafted using the terms “such as”, in particular in regard to the user authenticating himself.  Consequently, the metes and bounds of these claims cannot be ascertained and potentially elements are missing.
Although a few example claims have been offered, applicant should review all the claims for similar issues, especially the phrases “such as”.
Claims 2-3, 10 and 13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Specifically, the specification does not clearly specifies the structure, material, or acts to the function of the claimed controller and biometric authentication manager but essentially discusses their generic functionalities.  Thus, the examiner is unable to interpret the exact scope of claim limitations under and, therefore, the claim(s) is/are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Appropriate correction/clarification is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Errico (USPUB 20110276638).
Errico teaches generating email messages including message information, attachments (para 95, 131-134, etc.  A skilled in the art would readily appreciate [Official Notice is taken] that the message should have also included at least one recipient), user authentication resulting in the message sent to a recipient indicating that the authentication succeeded (email identified as being “biometrically certified”, para 129, for example) and the sender may set the message object delivery acceptance rules .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8 and 11 are rejected under 35 U.S.C. 103 unpatentable over Errico (USPUB 20110276638).
As per claim 8, although not expressly discussed in Errico’s the data stored to be encrypted, it is noted that such solution would have been old and well known in the art of data storing (e.g. Windows EFS) and it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include such solution into Errico’s teaching given the predictable benefit of security.
Furthermore, as per claim 11, a skilled in the art would readily appreciate that the network communication routinely involves many devices, e.g. routers, repeaters, firewall, etc. serving (handling data communicated from/to) the interconnection between distant network nodes, each one of which would meet the broadest reasonable interpretation of the claimed external document management system.  Thus, the limitation of claims 11 if not inherent, would have been at least implicit.
Claim 10 is rejected under 35 U.S.C. 103 unpatentable over Errico (USPUB 20110276638) in view of Barra (USPUB 20020104026).
Although Errico does not expressly teach the biometric authentication server as required by claim 10, a skilled in the art would readily appreciate that such feature would have been obvious old and well known in the art of authentication before the effective filling date of the invention, as also acknowledged by applicant (para 186 of the corresponding USPUB 20200226278) or illustrated by Barra (para 110) offering 
Claims 7, 15 and 21 are rejected under 35 U.S.C. 103 unpatentable over Errico (USPUB 20110276638) in view of Kirkham (USPN 8291031).
Errico does not but Kirkham teaches (expiration time field may be provided to allow the user to select a data and time.  The mail is kept until the expiration time value has elapsed then it is deleted, see Fig. 4 and the associated text, e.g. col. 5 lines 1-5, col. 6 lines 17-29).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known solution into Errico’s teaching given the benefit of security and space management.
Claims 5, 9, 19 and 22 are rejected under 35 U.S.C. 103 unpatentable over Errico (USPUB 20110276638) in view of Kim (CN1259815).
In addition to performing user biometric authentication, as discussed above, Errico teaches sending user to selecting the at least one registered recipient and registering new users as an authenticated user to the authenticated user registry (para 125, 129, 131, 146, etc.) but fails to teach sending user to select the at least one recipient from the registry, in communication via the secure document messaging server.  
However, a skilled in the art would appreciate [Official Notice is taken] that sending user selecting the at least one recipient from the registry would have been obvious to one of ordinary skill in the art before the effective filling date of the invention (e.g. MS Outlook) and accessing the registry of the user via the server would have been obvious variant as illustrated by Kim (the user retrieve the list of the users from a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433